332 F.2d 526
P. C. PFEIFFER CO., Inc., Appellant,v.Richard Harvey BILL, the S.S. DAVID D. IRWIN and the PureOil Company, Appellees.
No. 21005.
United States Court of Appeals Fifth Circuit.
May 11, 1964, Rehearing Denied Sept. 21, 1964.

Carl O. Bue, Jr., Ben L. Reynolds, Houston, Tex., Royston, Rayzor & Cook, Houston, Tex., of counsel, for appellant.
Everett Load, Carl Waldman, Beaumont, Tex., for appellee Richard Harvey Bill.
Dave McNeill, Jr., Vinson, Elkins, Weems & Searls, Houston, Tex., P. A. Gaudet, Deutsch, Kerrigan & Stiles, New Orleans, La., for appellee Pure Oil Co.
Before HUTCHESON, PRETTYMAN(*) and JONES, Circuit Judges.
PER CURIAM.


1
This is a libel in admiralty brought by Richard Harvey Bill, a longshoreman, against a merchant vessel and its owner for personal injuries allegedly suffered by the libelant while working aboard the vessel.  The stevedoring contractor (P. C. Pfeiffer Co., Inc.) was impleaded as a respondent.  The case was tried by the district judge without a jury, and the judge made findings of fact and reached conclusions of law.  He rendered judgment for the libelant.  The respondent-impleaded appeals.

Two questions are presented:

2
1.  Whether the findings of the district court as to the unseaworthiness of the vessel were clearly erroneous.


3
2.  Whether the district court was in error in the findings and conclusions in which the liability for the injury was divided between the libelant, on account of a pre-existing ailment, and the respondent, on account of the accident, and the latter portion was further diminished on account of contributory negligence on the part of the libelant.


4
We find no error.


5
Affirmed.


6
---------------



* Of the D.C.Circuit, sitting by designation.